Exhibit 10.3

 

CENTENE CORPORATION

 

Nonstatutory Stock Option Agreement Granted Under

Amended and Restated 2003 Stock Incentive Plan

 

1. Grant of Option

 

This agreement evidences the grant by Centene Corporation, a Delaware
corporation (the “Company”), on                              (the “Grant Date”)
to             , a [director][consultant] of the Company (the “Participant”), of
an option to purchase, in whole or in part, on the terms provided herein and in
the Company’s Amended and Restated 2003 Stock Incentive Plan (the “Plan”), a
total of              shares (the “Shares”) of common stock, $0.001 par value
per share, of the Company (“Common Stock”) at $             per Share. Unless
earlier terminated, this option shall expire at 5:00 p.m., Central time, on
             (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant,” as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2. Vesting Schedule

 

This option will become exercisable (“vest”) as to             % of the original
number of Shares on the [        ] anniversary of the Grant Date and as to an
additional             % of the original number of Shares at the end of each
successive [            ] period following the first anniversary of the Grant
Date until the [            ] anniversary of the Grant Date.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

In the event of a “Change in Control” of the Company, all of the Shares that
(but for the application of this clause) are not vested at the time of the
occurrence of such Change in Control event shall vest. A “Change in Control”
shall be deemed to have occurred if any of the events set forth in any one of
the following clauses shall occur: (i) any Person (as defined in section 3(a)(9)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and as
such term is modified in sections 13(d) and 14(d) of the Exchange Act),
excluding a group of persons including the Participant, is or becomes the
“beneficial owner” (as defined in Rule 13(d)(3) under the Exchange Act),
directly or indirectly, of securities representing forty percent or more of the
combined voting power of the Company’s then outstanding securities; (ii)
individuals who, as of the Grant Date, constitute the Board of Directors of the
Company (the “Incumbent Board”), cease for any reason to constitute a majority
thereof (provided, however, that an individual becoming a director subsequent to
the Grant Date whose election, or nomination for election by the Company’s
stockholders, was approved by at least a majority of the directors then
comprising the Incumbent Board shall be included within the definition of
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual election
contest (or such terms used in Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board of Directors of the
Company); or (iii) the stockholders of the Company consummate a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to



--------------------------------------------------------------------------------

represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation.

 

3. Exercise of Option

 

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. Common Stock purchased upon the exercise of this option shall be paid for
as follows:

 

  (1) in cash or by check, payable to the order of the Company;

 

  (2) by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;

 

  (3) when the Common Stock is registered under the Securities and Exchange Act
of 1934, as amended, by delivery of shares of Common Stock owned by the
Participant valued at their fair market value as determined by (or in a manner
approved by) the board of directors of the Company (the “Board”) in good faith
(“Fair Market Value”), provided (i) such method of payment is then permitted
under applicable law and (ii) such Common Stock, if acquired directly from the
Company was owned by the Participant at least six months prior to such delivery;

 

  (4) to the extent permitted under applicable law and permitted by the Board,
in its sole discretion, provided that at least an amount equal to the par value
of the Common Stock being purchased shall be paid in cash; or

 

  (5) by any combination of the above permitted forms of payment.

 

The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional share
or for fewer than ten whole shares.

 

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, a director of, or consultant or advisor to, the
Company or any other entity the directors, consultants or advisors of which are
eligible to receive option grants under the Plan (an “Eligible Participant”).

 

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
30 days after such cessation (but in no event after the Final Exercise Date),
provided that this option shall be exercisable only to the extent that the
Participant was entitled to exercise this option on the date of such cessation.
Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions of any
consulting, advisory, nondisclosure, non-competition or other agreement between
the Participant and the Company, the right to exercise this option shall
terminate immediately upon such violation.

 

- 2 -



--------------------------------------------------------------------------------

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of 90 days following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

 

(e) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including breach by the Participant of any provision of any consulting,
advisory, nondisclosure, non-competition or other agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant shall be considered to have been discharged
for “cause” if the Company determines, within 30 days after the Participant’s
resignation, that discharge for cause was warranted.

 

4. Withholding

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5. Nontransferability of Option

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6. Provisions of the Plan

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

CENTENE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title

   

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s Amended and Restated 2003 Stock Incentive Plan.

 

     PARTICIPANT: Dated:                            

 

--------------------------------------------------------------------------------

     Address:   

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

 

- 4 -